Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination (RCE) Under 37 CFR 1.1
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/8/2022 has been entered.  

Allowable Subject Matter
	Claims 1-11 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of a rotating electric machine for a vehicle, the machine comprising: a rotor fixed to a rotation shaft; a stator for generating an alternating current as the rotor rotates; a frame member [22] for holding the rotor and the stator; a rectifier [40] fixed to an outer side of the frame member and constituting a rectification circuit which rectifies the alternating current generated by the stator; a battery terminal [50] protruding from the rectifier and configured to be connected with a battery cable [72]; an insulating member [60] having an inner peripheral surface that forms a through hole [65] in which the battery terminal is inserted [50], a gap being present between the inner peripheral surface of the insulating member and an outer peripheral surface of the battery terminal; and a waterproof cap [73] attached to the insulating member [60] so as to cover a connection part of the battery terminal with the battery cable in a waterproof state, at least a portion of the connection part of the battery terminal [50] being located within an internal volume the waterproof cap [73]; and,
particularly, the insulating member [60] includes an annular protruding part [66] protruding inward from the inner peripheral surface and toward a central axis of the through hole [65], and the protruding part [66] spans the gap between the inner peripheral surface of the insulating member [60] and the outer peripheral surface of the battery terminal [50] so as to in contact with the outer peripheral surface of the battery terminal in such a state that the protruding part is elastically deformed.
The above paragraph with pictorial reference numbers are only for explaining the reason of allowability, without changing scope of the allowable claims. 


    PNG
    media_image1.png
    668
    784
    media_image1.png
    Greyscale


Comparing to the prior-art of the record, the most relevant prior art refs are Hayashi et al (US 6150741),  Ichikawa et al (JP 11167911), Grain et al (US 20100291435) and Galambos (US 5433622).
Hayashi substantially discloses the claimed invention: particularly an insulating member [9] (which is made of resin) having a through hole in which the battery terminal [54/55] is inserted (see figs.1-2 included above), wherein the insulating member includes a rear cover [7] which covers the rectifier and has a through hole into which the battery terminal is inserted (fig. 2).
 Ichikawa teaches a battery connecting terminal assembly comprising a waterproof cap [30] (i.e. the cap is made of synthetic resin, which has a waterproof property; thus, it is a waterproof cap) attached to the insulating member [20/21] (fig. 6).


    PNG
    media_image2.png
    383
    390
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    403
    551
    media_image3.png
    Greyscale

 Grain teaches a battery terminal comprising member [600] having a through hole in which the battery terminal [722] is inserted, wherein the member [600] includes an annular protruding part [683] (see figs. 6D and 7), particularly the protruding part [683] protruding outward away from the central axis of the through hole, as in the Grain ref, instead of protruding toward a central axis of the through hole and spanning the gap that is defined by surfaces of the insulating member and the battery terminal, as in the claimed invention.
Galambos teaches a connection assembly having two connected components [10, 7]: one component [10] of the two connected components is configured with deformably protruding portions [16] between inner peripheral surface component [10] and the outer peripheral surface of the other connected component [7], but not the claimed inventive features (see the above italic bolded font paragraph).

    PNG
    media_image4.png
    432
    677
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    198
    393
    media_image5.png
    Greyscale


Furthermore, after carefully consideration, with the general teaching of Grain, wherein the battery part [600] is not equivalent to the Hayahsi’s battery insulating member [9], and the general teaching of Galambos does not relevant to battery terminal being provided with insulating member and waterproof member as protection means.  Thus, it would not be reasonable obvious to modify again the proposal-modified device of Hayashi and Ichikawa. 
Hence, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834